Citation Nr: 1133053	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  05-16 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disorder.

2.  Entitlement to an evaluation in excess of 30 percent for migraines.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran had active service from May 1995 to May 1998.
This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina; which "confirmed and continued" a prior denial of service connection for a bilateral leg disability, and denied an increased rating for migraines, rated as noncompensable.

In September 2003, the RO denied entitlement to service connection for a bilateral leg disability.  The Veteran did not perfect an appeal of this decision.  In August 2005, VA received service treatment records that had previously been created and were relevant, but had not been considered.  Under these circumstances VA is required to adjudicate the claim without regard to the prior denial.  38 C.F.R. § 3.156(c) (2010).  Accordingly, the claim will be adjudicated on a de novo basis.

In February 2005, the RO increased the rating for migraines to 30 percent, effective June 14, 2004, which was the date it found the claim to have been received.

In December 2009, the Board remanded the case for further development.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

In accordance with the Board's previous remand, the Veteran was afforded a VA examination into evaluate whether any current leg disability was related to service.  The examiner indicated that the claims file had been reviewed, but noted only the history related by the Veteran at the examination.  Significantly the examination report reflects no consideration of the fact that service connection has been established for sciatica and pes planus.  Although the Veteran told the examiner that she had never been given a specific diagnosis for her in-service leg complaints, service treatment records contain reports of pes planus and sciatica.

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).

VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The record shows that following her discharge from active duty the Veteran served in a Naval reserve unit.  Her periods of inactive duty training (INACDUTRA) or active duty for training (ACDUTRA) have not been verified (although service treatment records are in the claims file).  Such verification would be relevant in light of the fact that the Veteran reportedly sustained a knee injury in a motor vehicle accident in 2002, a period when she was enrolled in the reserve unit.

The record also reflects that the Veteran applied for VA vocational rehabilitation benefits in October 2003.  The vocational rehabilitation folder has not been obtained.

The most recent VA examination for migraines took place in February 2011, with an addendum being issued in May 2011.  At that time, the Veteran was reportedly experiencing prostrating attacks only once every six weeks.  The evidence of record, including statements from the Veteran and her representative, and associated medical evidence, indicate that the Veteran's condition may have worsened since that time.  In a presentation to the Board in July 2011, the Veteran's representative reported that the Veteran had told him that she was missing several days of work per month due to migraines.  He asserted that she was missing as much as seven weeks of work per year.

Given the Veteran's claims of increased symptomatology, a new VA examination is warranted to determine the current severity of her migraine headaches.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In addition, the Veteran asserts that her migraines interfere with her employment by causing her to miss days from work and leave work early, and as such, cause "severe economic inadaptability."  See July 2011 Written Brief Presentation.  In its previous remand the Board invited the Veteran to submit evidence, including employer records, showing the impact of her disability on her job.  

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational rehabilitation folder and associate its contents with the claims folder.

2.  Verify all periods of the Veteran's INACDUTRA and ACDUTRA.

3.  Ask the Veteran to provide confirmation from her employer of the amount of time that she has missed from work secondary to migraines and specific information as to any income loss caused by migraines.

2.  Arrange for the Veteran to undergo a VA examination in support of her claim for an increased evaluation for migraines, preferably by an examiner who has not examined her before.  Forward the claims file to the examiner for review and ask the examiner to confirm in that he or she conducted such a review.  The examiner should:

a) offer an opinion as to whether the Veteran's migraines are frequent, completely prostrating and/or prolonged;

b) offer an opinion as to whether the migraines are productive of severe economic inadaptability; the examiner should provide reasons for this opinion.

c) in so doing, rely not only on the Veteran's reported medical history, including all symptoms associated with her headaches, but also on all employment information in the claims file and outpatient treatment records showing a worsening of the headaches;

d) provide detailed rationale, with specific references to the record, for the opinions provided; and

e) if an opinion cannot be provided without resort to speculation, discuss why such is the case.

3.  Afford the Veteran a VA examination to evaluate whether any current leg disability, other than those already service connected, is related to service.

The examiner should note the reports of leg symptoms documented in the service treatment records, that the Veteran is service connected for pes planus and sciatica, and that there were reports of leg symptoms following a motor vehicle accident in 2002.

The examiner should provide an opinion as to whether any current leg disability, other than pes planus or sciatica, had its onset in service or is otherwise related to service.  

The examiner should not that since bilateral patellofemoral pain syndrome was diagnosed during the current appeal; it is considered a current disability.

The examiner should provide reasons for the opinions.

The examiner is advised that the Veteran is competent to report injuries and symptoms.  

If the Veteran's reports are discounted, the examiner should provide reasons for doing so.

If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this so; and should state whether there is additional evidence that would permit an opinion to be rendered.

4.  The AOJ should review the examination reports to insure that they contain all the information and opinions sought in this remand.

5.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




